Citation Nr: 0808592	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  04-22 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 20 percent for diabetes mellitus, type II.

2.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy, right lower extremity. 

3.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy, left lower extremity.

4.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy, right upper extremity.

5.  Entitlement to an initial disability rating in excess of 
10 percent for diabetic neuropathy, left upper extremity.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for impotence. 

7.  Entitlement to service connection for bilateral diabetic 
retinopathy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from February 1969 to 
November 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
veteran testified before the undersigned at a hearing at the 
RO in October 2007.  The veteran also submitted additional 
evidence that same month,  along with a statement waiving 
initial consideration by the RO.

Statements by the veteran in October 2007 could be construed 
as a claim for a total disability rating based on individual 
unemployability (TDIU).  The Board refers this matter to the 
RO for appropriate action.

The issue of service connection for impotence and diabetic 
retinopathy, bilateral eyes, and an increased disability 
rating in excess of 20 percent for diabetes mellitus, type 
II, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's diabetic neuropathy of the lower and upper 
extremities  have not been productive of moderate incomplete 
paralysis.

2.  A February 1997 rating decision denied service connection 
for PTSD on the basis that there was no evidence showing a 
current diagnosis and claimed in-service stressors were 
unverified; the veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

3.  Evidence received since the February 1997 decision 
relates to an unestablished fact necessary to substantiate 
the claim for  PTSD.

4.  The preponderance of the evidence is against a finding 
that the veteran has PTSD that is related to an inservice 
stressor claimed by the veteran.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2007).  

2.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic neuropathy of the left lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic neuropathy of the right upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 
(2007).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for diabetic neuropathy of the left upper 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 
(2007).

5.  A February 1997 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104, 19.129, 19.192 (1996).

6.  Evidence received since the February 1997 rating decision 
that denied service connection for PTSD is new and material, 
and the veteran's service connection claim for such 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).

7.  PTSD was not incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In correspondence dated March 2006 and February 2007, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the increased rating 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claims.

According to Vazquez-Flores v. Peake, -- Vet. App. --, No. 
05-0355, 2008 WL 239951 (Jan. 30, 2008), for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the claimant was provided pertinent information 
in the correspondence cited above and in the October 2007 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing on his own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disabilities and the effect that worsening 
has on his employment.  The veteran was also provided the 
applicable diagnostic codes under which he is rated.  Each 
diagnostic code contains criteria necessary for entitlement 
to a higher disability ratings that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result); the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran was examined on a 
number of occasions to determine the severity of his service-
connected diabetes mellitus and diabetic polyneuropathy.  The 
duties to notify and assist have been met.

In light of the Board's denial of the veteran's claims, no 
additional disability ratings or effective dates will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Additionally, as the 
Board is granting a higher rating for diabetes mellitus, the 
RO will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Therefore, it is not prejudicial to 
the veteran for the Board to proceed to finally decide the 
issues discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).

II.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

In this case, the veteran timely appealed the ratings 
initially assigned for his diabetic polyneuropathy on the 
original grants of service connection.  The Board must 
therefore consider entitlement to "staged ratings" for 
different degrees of disability in the relevant time periods, 
that is, since the original grants of service connection.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Diabetic Neuropathy

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).


Lower Extremities

The veteran's diabetic neuropathy of right and left lower 
extremities are each rated as 10 percent disabling under 
Diagnostic Code 8620, which pertains to neuritis of the 
sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8620.

The criteria for rating the severity or impairment of the 
sciatic nerve is set forth under Diagnostic Codes 8520, 8620, 
and 8720.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Diagnostic Codes 8620 and 8720 address the 
criteria for evaluating neuritis and neuralgia of the sciatic 
nerve, respectively.  The criteria are consistent with the 
criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2007).

Upon review, the clinical findings indicated only mild 
symptomatology involving peripheral neuropathy of the lower 
extremities.  VA examination in February 2005 noted 
subjective complaints of numbness in the feet and an 
inability to walk more than a mile.  He was apprehensive 
about an injury to the feet because of numbness.  Examination 
revealed decreased pin prick and monofilament sensation on 
the feet.  There was no wasting or diminished effort on motor 
testing.  Patellar tendon reflexes were normal.  Normal 
peripheral circulation was noted.  

A VA neurological evaluation in December 2004 noted gross 
sensation intact to light touch in all extremities.  Strength 
was 5/5 in all extremities.  Reflexes were 2+ and symmetrical 
in all extremities.  Gait, tandem walking, walking on toes 
and heels were all normal.  

VA treatment record in April 2006 noted full strength of both 
extremities on testing with full sensory intact to pinprick 
and light touch.  Gait was wide-based, unable to tandem, 
heel, or toe walk.  

VA treatment record in February 2007 noted electro diagnostic 
evidence of at least sensory polyneuropathy affecting all 
four limbs.  

VA examination in May 2007 noted complaints of off and on 
tingling and partial numbness of his feet distally after 
sitting long.  The symptoms improve by walking around.  
Examination revealed no atrophy and normal sensation to 
monofilament and pinprick.  There was also normal strength, 
and good heel and toe walk.   

The Board recognizes the veteran's argument that he is 
entitled to a higher rating for diabetic neuropathy, lower 
extremities, and that he uses a cane to ambulate.  However, 
the clinical findings, particularly the findings from the two 
VA examinations summarized above, show that a higher initial 
rating under Diagnostic Codes 8520, 8620, and 8720 is not 
warranted.  38 C.F.R. § 4.124a (2007).   

Upper Extremities

The veteran's diabetic neuropathy of right and left upper 
extremities are each rated as 10 percent disabling under 
Diagnostic Code 8615, which pertains to neuritis of the 
median nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8615.  

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under Diagnostic Code 8515, a 10 percent rating is 
warranted for mild incomplete paralysis of the median nerve.  
A 20 percent rating is warranted for moderate incomplete 
paralysis of the minor extremity.  A 30 percent rating is 
warranted for moderate incomplete paralysis of the median 
nerve in the major extremity.  A 40 percent rating requires 
severe incomplete paralysis of the median nerve in the minor 
extremity, and a 50 percent rating is warranted for severe 
incomplete paralysis of the median nerve in the major 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515.  
Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).

The veteran was diagnosed with diabetic neuropathy of the 
upper extremities on VA examination in February 2005.  At the 
time of the examination, the veteran reported experiencing 
pain and numbness in the hands and fingers, and could not 
hold an article in hand for a long time.  He lacked 
coordination to mow yard and tends to drop articles due to 
diminished grip.   Examination of the upper extremities 
revealed decreased pinprick and monofilament sensation on the 
hands and fingers.  There was no wasting.  Biceps, triceps 
reflexes were normal.  Normal coordination and peripheral 
circulation were noted.  The diagnosed was peripheral 
neuropathy in hands and fingers.  

A VA neurological evaluation in December 2004 noted gross 
sensation intact to light touch in all extremities.  Strength 
was 5/5 in all extremities.  Reflexes were 2+ and symmetrical 
in all extremities.  Coordination was intact with normal 
finger-nose-finger.  

VA treatment record in February 2007 noted electro diagnostic 
evidence of at least sensory polyneuropathy affecting all 
four limbs and moderate, bilateral, motor-sensory 
demyelinating, median neuropathy across the wrists.  

VA examination in May 2007 noted complaints of constant 
numbness and weakness of both hands.  He also experienced 
occasional sharp pain of the right wrist upon pulling or 
pushing hard.  There was no swelling or instability, or lack 
of endurance.  Examination revealed mild decrease in grip 
strength bilaterally, decreased sensation to monofilament and 
pinprick in the whole wrists, hands and fingers.  There was 
no swelling, discoloration or abnormal movement, or 
deformities present.  Color and temperature of the hands were 
normal.  The examiner commented that the veteran had a good 
handshake with normal hand and grip anatomy and function.  
There was decreased coordination to finger opposition with 
both hands.  The diagnosis was diabetic peripheral neuropathy 
and bilateral carpal tunnel syndrome.    

After a review of the evidence, the Board finds that higher 
initial disability ratings  are not warranted for the 
veteran's diabetic neuropathy of upper right and left 
extremities under Diagnostic Code 8515.  Clinical findings 
are positive for sensory deficit; however, both VA 
examinations indicate that such symptomatology is mild in 
nature.  While the veteran's wrists are shown to have 
moderate sensory deficit, the May 2007 VA examination 
attributed the veteran's wrist problems to bilateral carpal 
tunnel syndrome, which is not service-connected.  38 C.F.R. § 
4.124a, Diagnostic Code 8515.  Accordingly, it cannot be 
found that the veteran's diabetic neuropathy of the upper 
extremities approximates moderate incomplete neuritis, or 
neuralgia of the median nerve, as contemplated by these 
diagnostic codes.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 
8615, 8715.

In sum, the veteran's diabetic neuropathy of the bilaterally 
lower and upper extremities have not been productive of 
moderate incomplete paralysis to warrant higher initial 
disability ratings.  As the preponderance of the evidence is 
against the claims, the "benefit-of-the-doubt" rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

III.  New and Material Evidence

Without deciding whether the notice and development 
requirements of VCAA have been satisfied with respect to the 
veteran's new and material evidence claim for PTSD, the Board 
concludes that the law does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his claim of service connection.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.

In a February 1997 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision in March 1997.  The veteran did not file a timely 
appeal and that decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104, 19.129, 19.192 (1996); 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since the February 1997 rating decision is final, the 
veteran's service connection claim for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  See 38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2007); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  For the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A February 1997 rating decision denied service connection for 
PTSD on the basis that there was no competent evidence 
showing that the veteran had PTSD at that time.  The RO also 
found the veteran's claimed in-service stressors were 
unverified.  

On review, the Board finds that the veteran has submitted new 
and material evidence since the February 1997 rating decision 
sufficient to reopen his service connection claim for PTSD.  
VA treatment records in 2003, specifically records dated in 
January 2003, March 2003, and November 2003, indicates a 
current diagnosis of PTSD.  The Board notes that a VA medical 
examiner in March 2007 questioned the diagnosis of PTSD.  
However, assuming the credibility of the 2003 VA medical 
records, and not the weight of such records, the Board finds 
that the 2003 VA medical records noted above relate to an 
unestablished fact (diagnosable condition) necessary to 
substantiate the claim.  Therefore, the evidence can be 
considered new and material for the purpose of reopening the 
service connection claim for PTSD.  Accordingly, the claim is 
reopened.

Merits of the Claim

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  The 
May 2003 and August 2006 VCAA notice letters notified the 
veteran of: information and evidence necessary to 
substantiate the claim of service connection for PTSD; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was essentially told to submit any 
evidence in his possession that pertained to his claim.  The 
discussion in the statement of the case essentially 
considered the veteran's claim on the merits.  Additionally 
the veteran has provided argument addressing his claim on the 
merits.  Accordingly, the Board finds that the veteran would 
not be prejudiced by its review of the merits at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Having presumed credible the newly submitted and material 
evidence does not end the Board's inquiry.  The presumption 
of credibility does not attach upon consideration of the 
merits of the claim.  Chipego v. Brown, 4 Vet. App. 102, 104-
105 (1993).  The Board is next required to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).

The veteran contends that he is entitled to service 
connection for PTSD.  He claims that he has PTSD stemming 
from in-service stressors during his tour in the Republic of 
Vietnam. 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2007).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Establishing service connection for PTSD currently requires: 
(1) medical evidence diagnosing PTSD in accordance with 38 
C.F.R. § 4.125 (for VA purposes, all mental disorder 
diagnoses must conform to DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007); see Cohen v. Brown, 10 Vet. App. 
128 (1997).

Section 4.125(a) of 38 C.F.R. requires that diagnoses of 
mental disorders conform to the fourth edition of the DSM- IV 
and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.

The DSM-IV sets forth specific criteria which must be met to 
establish a diagnosis of service connection for PTSD.  These 
are as follows:

A. The person has been exposed to a traumatic event 
in which both of the following were present: (1) 
the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others 
(2) the person's response involved intense fear, 
helplessness, or horror . . .

B. The traumatic event is persistently 
reexperienced in one (or more) of the following 
ways: (1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions. . . . (2) recurrent 
distressing dreams of the event. . . . (3) acting 
or feeling as if the traumatic event were recurring 
(includes a sense of reliving the experience, 
illusions, hallucinations, and dissociate flashback 
episodes, including those that occur on awakening 
or when intoxicated). . . . (4) intense 
psychological distress at exposure to internal or 
external cues that symbolize or resemble an aspect 
of the traumatic event (5) physiological reactivity 
on exposure to internal or external cues that 
symbolize or resemble an aspect of the traumatic 
event

C. Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness 
(not present before the trauma), as indicated by 
three (or more) of the following: (1) efforts to 
avoid thoughts, feelings, or conversations 
associated with the trauma (2) efforts to avoid 
activities, places, or people that arouse 
recollections of the trauma (3) inability to recall 
an important aspect of the trauma (4) markedly 
diminished interest or participation in significant 
activities (5) feeling of detachment or 
estrangement from others (6) restricted range of 
affect (e.g., unable to have loving feelings) (7) 
sense of a foreshortened future (e.g., does not 
expect to have a career, marriage, children, or a 
normal life span)

D. Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: (1) difficulty falling or 
staying asleep (2) irritability or outbursts of 
anger (3) difficulty concentrating (4) 
hypervigilance (5) exaggerated startle response

E. Duration of the disturbance (symptoms in 
Criteria B, C, and D) is more than 1 month

F. The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

DSM-IV, DC 309.81.

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  DSM-IV at 427-28.  These criteria 
are no longer based solely on usual experience and response 
but are individualized (geared to the specific individual's 
actual experience and response).

In this case, a preponderance of the evidence is against a 
finding that the veteran has PTSD in accordance with DSM-IV.  
See 38 C.F.R. § 3.304.  The service medical records and 
discharge examination show no complaint, treatment or 
diagnosis of psychiatric problems service.  

Dublin VAMC treatment records show PTSD treatment in 2003.  
VA treatment records in March 2003, April 2003 noted a 
diagnosis of PTSD, but no basis for diagnosis given.  VA 
treatment record in June 2003 noted that the veteran stated 
he was in combat in service.  He stated that he started out 
in Vietnam as a truck driver, but was switched to a riflemen 
in a 4-division recon squad for seven months.  The diagnosis 
was PTSD, delayed onset. 

VA medical assessment in November 2003 indicated that the 
purpose of the assessment was to determine if the 
psychological impact of his combat-related traumatic 
experiences warranted a PTSD diagnosis.  The veteran 
described "traumatic combat experiences".  Psychological 
testing results were essentially invalid, with grossly 
elevated clinical scales.  The examiner stated that this was 
a pattern frequently seen with other veterans and other 
testing did reveal anxiety, depression and other symptoms of 
PTSD, which was diagnosed.  

While the above records indicate a PTSD diagnosis, the most 
recent VA evaluations reflect that the veteran does not have 
PTSD.  VA medical evaluation in April 2006 indicated that the 
veteran had a long history of polysubstance dependence.  He 
initially attempted to ingratiate himself to the examiner in 
what the examiner described as a "very manipulative, 
antisocial manner, eventually asking for a prescription of 
valium."  The examiner noted that the veteran was actively 
using intravenous drugs, including heroin and cocaine, and 
using anything else he could get his hands on, including 
prescription drugs.  He sells drugs to pay for his use.  His 
only sober times have occurred in jail, and his only 
rehabilitation attempts have been court ordered.  The 
examiner stated that the veteran attempted to get into the 
PTSD group as an avenue toward more service-connected 
disability, and to sell drugs to members of the group.  The 
veteran did not refute the examiner's idea that this was his 
goal.  The veteran also attempted to engage the examiner in 
giving him a diagnosis of Bipolar, another attempt at 
compensation.  

Examination revealed that the veteran did not present any 
overt symptoms of mental illness.  The examiner opined that 
it was highly doubtful that his military experience was the 
root cause for his dysfunction, it is much more likely that 
his antisocial character and drug use predate his military 
career.  The examiner noted that a 2003 VA treatment record 
concurs with this assessment, though reaches a differing 
opinion of diagnosis.  The diagnosis was polysubsance 
dependence and "previously diagnosed with PTSD", although 
the examiner stated that he was less clear that this 
diagnosis was accurate.  The examiner denied a referral to 
the PTSD group.  

Follow-up VA outpatient treatment records dated in 2007 do 
not include diagnoses of PTSD.  A VA medical evaluation in 
March 2007 noted no findings of PTSD.  The diagnosis was 
depression NOS, occurring many days and polysubstance 
dependence in early full remission.   

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

In the instant case, the weight of the competent evidence is 
against a finding that the veteran has PTSD.  Current medical 
evidence indicates no diagnosis of PTSD and the PTSD 
diagnoses in prior medical records were based on the 
veteran's "combat service" which has never been verified.  
In fact, the veteran has no awards or decorations indicative 
of combat service and his more recent description of stressor 
events have related to noncombat stressors.  Service records 
indicate that the veteran was assigned as a light vehicle 
driver while serving in Vietnam.  No other principle duties 
were listed.  Service medical records are negative for 
treatment for injuries or wounds resulting from combat.  
Consequently, the preponderance of the evidence is against a 
finding that the veteran engaged in combat with the enemy.  
Therefore, in order for service connection for PTSD to be 
awarded, his claimed stressors must be corroborated.

Regarding the diagnosis of PTSD, the November 2003 report 
specifically noted that the clinical testing upon which the 
diagnosis was made produced results that were essentially 
invalid, with grossly elevated validity and clinical scales.  
The November 2003 VA examiner explained the invalid results 
by stating that the pattern of responses is frequently seen 
in other veterans similar to the veteran in this case.  There 
was no mention of the veteran's drug abuse and manipulative 
behavior.  In contrast, the April 2006 VA examiner explained 
that he believed the invalid test results from 2003 were the 
result of the veteran attempting to manipulate his answers in 
an attempt to obtain compensation and access to prescription 
medication.  The April 2006 VA examiner provides detailed 
support for this position in the medical report and discusses 
the earlier diagnoses of PTSD in 2003.  This report was made 
with the benefit of observing the veteran's behavior for some 
time in the VA system, is supported by the invalid results of 
previous psychological testing and is more probative than the 
earlier reports.  The April 2006 VA examiner opined that the 
veteran's service has no relationship with his current 
psychiatric problems.  The April 2006 VA examiner did not 
diagnose PTSD and the subsequent VA treatment records do not 
include the diagnosis either.  

In sum, while the record contains some medical evidence of a 
PTSD diagnosis, it is outweighed by the more recent and more 
substantial medical evidence showing no PTSD diagnosis.  
Thus, the preponderance of the evidence is against a finding 
of service connection for PTSD and the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

An initial disability rating in excess of 10 percent for 
diabetic neuropathy, right lower extremity, is denied. 

An initial disability rating in excess of 10 percent for 
diabetic neuropathy, left lower extremity, is denied. 

An initial disability rating in excess of 10 percent for 
diabetic neuropathy, right upper extremity, is denied. 

An initial disability rating in excess of 10 percent for 
diabetic neuropathy, left upper extremity, is denied. 

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  To this extent, the 
claim is granted.

Service connection for PTSD is denied.  
REMAND

For the increased disability rating in excess of 20 percent 
for diabetes mellitus, type II.  The veteran asserts that a 
rating in excess of 20 percent is warranted for his service-
connected diabetes mellitus.  Under Diagnostic Code 7913, the 
next higher disability rating, 40 percent, is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).

The evidence of record shows that the veteran's diabetes 
requires insulin and a restricted diet, however the Board 
finds that further development is necessary to clarify 
whether his diabetes requires a regulation of activities.  
The only evidence addressing this issue is a VA examination 
report in February 2005.  In the report, the veteran stated 
that he avoids strenuous activities, sports to prevent 
hypoglycemic reactions; however, the record is absent any 
finding of regulation of activities prescribed or advised by 
a medical professional.  The fulfillment of the duty to 
assist requires a thorough and contemporaneous medical 
examination that considers prior medical examinations and 
treatment in order to conduct a complete evaluation of the 
veteran's claim.  38 C.F.R. § 4.2 (2007).  Where further 
evidence, or clarification of the evidence, is needed for 
proper appellate decision-making, a remand to the RO is 
required.  38 C.F.R. § 19.9(a)(1) (2007).  

For the service connection claims involving impotence and 
diabetic retinopathy, the Board notes that the veteran is 
claiming that these disabilities are due to his service-
connected diabetes mellitus.  The Board is unable to 
determine from the record whether the veteran has impotence 
or diabetic retinopathy.  

The veteran testified that he has been receiving treatment 
and diagnosis for impotence from VA.  However, medical 
records are negative for such a diagnosis.  The RO denied the 
claim for failure to show a current disability.  
Nevertheless, no prior diabetes mellitus VA examination 
specifically addressed this issue to determine if impotence 
is a residual disability of service-connected diabetes 
mellitus.  

For the diabetic retinopathy claim, the Board notes that it 
is unclear whether the veteran has diabetic retinopathy.  VA 
treatment evaluation in May 2006 made no reference to 
diabetic retinopathy; however, a May 2007 VA evaluation 
identified the presence of mild background diabetic 
retinopathy.

An examination with etiological opinion is necessary to 
determine the nature and cause of the veteran's impotence and 
diabetic retinopathy.  38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a VA 
examination(s) of the veteran to determine 
the nature and etiology of any impotence 
and diabetic retinopathy, and the current 
severity of the veteran's service-
connected diabetes mellitus, type II.  The 
examiner(s) should review the claims 
folder prior to the examination and should 
indicate on the examination reports that 
(s)he has reviewed the claims folder. A 
copy of this Remand should also be 
provided to the examiner(s). Any indicated 
studies should be performed.

The examiner should describe in detail the 
effect, if any, the diabetes mellitus has 
on the veteran's social and industrial 
activities (e.g., whether the diabetes 
requires avoidance of strenuous 
occupational and/or recreational 
activities and other regulation of 
activities); the degree of control 
achieved in response to medication (i.e., 
is the diabetes well-controlled, poorly- 
controlled, or uncontrolled); whether 
restricted diet is required; and whether 
there is progressive loss of weight and 
strength, and if so, the extent and 
severity thereof.

The examiner(s) should specifically opine 
whether the veteran has impotence and/or 
diabetic retinopathy.  If such a 
disability is present, the examiner(s) is 
asked to determine whether it is at least 
as likely or not (50 percent or greater 
probability) that the disability was (a) 
caused by or (b) aggravated by service-
connected diabetes mellitus.  If 
aggravation is found, the permanent 
increase in severity of attributable to 
the service-connected diabetes mellitus 
should be specified.  The rationale for 
all opinions should be explained in 
detail.

2.	After completing all other development 
deemed necessary by the RO, the issues on 
appeal, should be readjudicated.  All 
applicable laws and regulations should be 
considered.  If any of the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


